


Exhibit 10.1


Amendment To
The BorgWarner Inc.
2005 Executive Incentive Plan
(as amended and restated effective January 1, 2009)


Effective as of the date this amendment is adopted by the Compensation Committee
of the BorgWarner Inc. Board of Directors, the BorgWarner Inc. 2005 Executive
Incentive Plan (as amended and restated effective January 1, 2009) is hereby
amended as follows:


1.    Section 5.5(b) is amended to read as follows:


(b) As soon as possible after the determination of the Award Pool for a Plan
Year, the Committee shall calculate each Participant's allocated portion of the
incentive pool based upon the percentage established at the beginning of the
Plan Year. Each Participant's incentive award then shall be determined by the
Committee based on the Participant's allocated portion of the incentive pool
subject to Section 5.3 and any downward adjustment, such downward adjustment to
be in the sole discretion of the Committee. In no event may the portion of the
incentive pool allocated to a Participant be increased in any way, including as
a result of the reduction of any other Participant's allocated portion. The
Committee shall retain the discretion to adjust such Awards downward.


In the Committee's discretion, the Committee may determine and certify the Award
Pool based on Operating Income calculated as if any date in the six months
before the end of the Plan Year was the last day of the Plan Year. Based on this
interim determination and certification of the Award Pool, the Committee shall
calculate a Participant's allocated portion of the interim incentive pool based
upon the percentage established at the beginning of the Plan Year. The
Participant's interim incentive award then shall be determined by the Committee
based on the Participant's allocated portion of the incentive pool subject to
Section 5.3, pro-rated for the portion of the Plan Year completed as of the
interim determination date and further reduced to reasonably reflect the time
value of money as required by Code Section 162(m) and any downward adjustment,
with the downward adjustment to be in the sole discretion of the Committee. In
no event may the portion of the interim incentive pool allocated to a
Participant be increased in any way, including as a result of the reduction of
any other Participant's allocated portion. The Committee shall then cause to be
paid to the Participant in cash the Participant's interim incentive award as
determined under this second paragraph of Section 5.5(b) as soon as
administratively practicable after the Committee's determination, but in no
event later than March 15 of the year following the year in which the Committee
determines the interim Award Pool. Payment of an interim Award is conditioned on
the Participant's repayment to the Company of any amount by which the
Participant's interim Award (after pro-ration and discretionary downward
adjustment but before reduction to reflect the time value of money) exceeds the
Participant's Award determined to have been earned as of the end of the Plan
Year.


At the end of the Plan Year, the Committee shall determine the Participant's
Award as provided under the first paragraph of this Section 5.5(b). The
Participant's interim Award paid as of the interim determination, after
pro-ration and discretionary downward adjustment but before reduction to reflect
the time value of money, will be deducted from the Participant's Award
determined for the entire Plan Year. If the Participant's Award for the entire
Plan Year exceeds the Participant's interim Award, the excess will be paid as
provided in Section 5.5(c). If the Participant's Award for the entire Plan Year
is less than the Participant's interim Award, the Participant is required to
repay the excess to the Company.




